"The jurors for the state upon their oath present, that Moses Ritchie and Alexander Hill, both late of said county, and both white men, on the first day of March, in the year of our Lord one thousand eight hundred and thirty-four, with force and arms, in said county, unlawfully did play at a game of cards with two slaves, viz. John, the property of one Peter Clingman, and Juan; contrary to the statute in such case made and provided, and against the peace and dignity of the state."
A motion in arrest of judgment was submitted by the counsel for the defendants; which being overruled, and judgment pronounced, the defendant, Ritchie, appealed.
— The act of the general assembly, passed in the year 1830, ch. 10, enacts, "that it shall not be lawful for any white person, free negro, or mulatto, to play at any game of cards, dice, nine-pins, or any game of chance or hazard, whether for money, liquor, or any kind of property, or not, with any slave or slaves; and any white person, so offending, shall be guilty of a misdemeanor, c." The defendant, a white man, has been indicted under this act, and found guilty by the jury. He moved in arrest of judgment; which motion was overruled by the court, and judgment rendered against him; from which he has appealed to this court. There is no particular reason in arrest assigned. We have examined the whole record, and do not discover any reason why the judgment should be arrested. The act prohibits the playing at any game of cards; the indictment charges, that the defendant "unlawfully did play at a game of cards, with two slaves,c." It does not set forth the name of the game played on or with the cards; and we are of the opinion, that the name of the game played at by the parties, need not be particularly set forth in the indictment. The present indictment sufficiently describes the offence, to enable the defendant to see what he is charged with; and therefore properly to defend himself. It enables the jury to see distinctly of what offence they are to declare, by their verdict, that the defendant is or is not guilty; and finally, it is sufficiently certain, to enable the court to see what judgment it should (on conviction) pronounce. We therefore direct, that the clerk of this court certify to the Superior Court of law for the county of Surry, that it proceed to render judgment for the state against the defendant.
PER CURIAM.                           Judgment affirmed. *Page 31